SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June Commission File Number 001-36458 Neovasc Inc. (Translation of registrant’s name into English) Suite 5138 – 13562 Maycrest Way Richmond, British Columbia, Canada V6V 2J7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Annual General Meeting of Shareholders – June 15, 2016 – Report of Voting Results Document 1 NEOVASC INC. (the “Company”) Annual General Meeting of Shareholders June 15, 2016 REPORT OF VOTING RESULTS (Pursuant to Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations) Common Shares represented at the Meeting: Total issued and outstanding Common Shares as at Record Date: Percentage of issued and outstanding Common Shares represented: 81.58% The following matters were approved by the shareholders of the Company: 1. The number of directors to serve on the board was set at 6. 2. Election of the following nominees as directors to serve until the next annual general meeting or until their successors are duly elected or appointed: Nominee Votes For % Votes For Votes Withheld % Votes Withheld Alexei Marko 99.91% 0.09% Paul Geyer 99.91% 0.09% Dr. Jane Hsiao 89.07% 10.93% Steven Rubin 89.07% 10.93% Dr. William O’Neill 93.58% 6.42% Doug Janzen 93.68% 6.32% 3. Appointment of Grant Thornton LLP, Chartered Accountants, as auditors of the Company until the next annual meeting of the Company’s shareholders or until their successors are duly appointed, at a remuneration to be fixed by the Board of Directors. No other non-routine business was transacted or voted upon at the Meeting. Date: June 15, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neovasc Inc. (Registrant) Date: June 16, 2016 By: /s/ Chris Clark Name:Chris Clark Title: Chief Financial Officer
